DETAILED ACTION

Response to Arguments
Applicant's arguments filed 10/20/22 have been considered but are moot as they do not apply to current grounds of rejection made in view of amendments to the claims.


Response to Amendments
The rejections of claims 1, 20, and 38, and 40-42 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 20, 38, 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to both “washing items” and “laundry” and claim 20 refers to “washing items.”  It cannot be clearly understood whether these claimed elements are both the same thing.  They are assumed to both refer to the laundry.
Remaining claims are rejected due to their dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 states that secondarily rotating the tub does not begin until the washing items stop rotating; however, claim 1 already requires that the laundry stops movement during the predetermined time period before secondarily rotating the tub.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20, 38, 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20050217036 by Park in view of U.S. Patent Application Publication 20110179584 by Kim et al.
As to claim 1, Park teaches a washing method of a washing machine with an inner tub and a pulsator (fig. 1), the method comprising supplying wash water to the tub (step S31, fig. 2); performing a washing process including primarily rotating an inner tub (step S41); stopping rotation of the tub for a predetermined time after primarily rotating the tub, the laundry stopping movement (soaking step S51); secondarily rotating the tub after the predetermined time (step S42); and discharging the wash water and spinning after the washing process (water discharged before rinsing step S70, spinning at step S80), wherein the tub is rotated at a higher speed when secondarily rotating than when primarily rotating (para. 50, rotation speed at step S42 is faster than at step S41), and wherein during primarily rotating the pulsator is rotated in the rotation direction of the tub and wherein during secondarily rotating the pulsator is rotated in a same rotation direction as the tub (para. 44, the tub and agitator may rotate together).
Park does not teach that the tub rotates in alternate directions when primarily and secondarily rotating the tub.  However, one of ordinary skill in the art would have recognized as obvious to alternately rotate the tub.  Kim teaches that during washing it is beneficial to rotate a tub in alternate directions to disentangle and uniformly distribute laundry (paras. 73-74).  Detection of a rotating direction would necessarily occur so as to perform alternate rotations; detection would be inherently performed to control the alternate rotations.  Also, the time period during which the tub stops to change directions would be shorter than the predetermined time period, since Park teaches that the total duration of the primarily and secondarily rotating is shorter than the predetermined time (fig. 3).
Since Kim does not teach secondarily rotating the tub, it does not teach that the tub initially rotates when secondarily rotating in a direction opposite the rotation direction that is last detected before the predetermined time period.  However, one of ordinary skill in the art would have recognized as obvious that initially rotating in an opposite direction would have been obvious to try with predictable and expected results with a reasonable expectation of success.  Only a finite number of rotation directions is possible – clockwise and counterclockwise – and either direction would have provided the predictable and expected result of distributing the laundry load.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 20, Park teaches that secondarily rotating begins after the washing items stop rotating (soaking step S51).
As to claims 38 and 40, Park teaches that the pulsator may rotate independently of the tub (para. 44, the pulsator is not required to rotate together with the tub ).
As to claim 41, Park teaches gradually increasing a rotation speed of the tub during primarily rotating (speed would necessarily be increased gradually since a target speed cannot physically be reached instantaneously; also Park teaches that the speed may be gradually increased, para. 44).
As to claim 42, Park teaches gradually increasing a rotation speed of the tub during primarily rotating (speed would necessarily be increased gradually since a target speed cannot physically be reached instantaneously; also Park teaches that the speed may gradually be increased, para. 44).
As to claim 43, Park teaches that the pulsator stops rotating during the predetermined time period (para. 43, the pulsator stops during soaking.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711